Exhibit NEWS Charter to Name Eloise Schmitz Interim Chief Financial Officer Jeffrey T. Fisher to Resign as Chief Financial Officer of Charter St. Louis, Missouri, March 11, 2008 Charter Communications, Inc. (NASDAQ: CHTR) today announced that Jeffrey T. (JT) Fisher, Executive Vice President and Chief Financial Officer of the Company, has indicated he intends to resign effective April 4, 2008. The Company also announced it will name Eloise Schmitz as Interim Chief Financial Officer. Charter President and Chief Executive Officer, Neil Smit, said “JT has made numerous contributions to Charter and we appreciate his service. He’s developed an outstanding team and I am confident they will ensure a smooth transition period.” JT Fisher commented, “Charter has made great progress over the past two years.I am pleased to have played a role in that effort and am confident I’m leaving the Company well positioned for continued growth.” Effective April 4, 2008, Eloise Schmitz will serve as Interim Chief Financial Officer in addition to her regular duties as Senior Vice President, Strategic Planning. Ms.
